Citation Nr: 9910524	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a healed fracture of the distal phalanx of the 
right ring finger.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1987 to 
October 1990.


This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1997, when it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, so that additional development could be 
undertaken.  Upon the completion of the requested actions, 
the RO in May 1998 action continued and confirmed its prior 
determination that the veteran's residuals of a fracture of 
the distal phalanx of the right ring finger were not more 
than 0 percent disabling.  The case has since been returned 
to the Board for further review.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a healed 
fracture of the distal phalanx of the right ring finger are 
at present manifested by a less than five percent radial 
deviation of the distal phalanx of the right ring finger, 
with full range of motion, good apposition of the thumb and 
ring finger, as well as good strength and dexterity.  Not 
more than minimal functional disability is shown to result.

2.  An exceptional or unusual disability picture is not shown 
to be associated with the veteran's service-connected 
residuals of a healed fracture of the distal phalanx of the 
right ring finger.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 0 
percent for residuals of a healed fracture of the distal 
phalanx of the right ring finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for an evaluation in excess of 0 
percent is, thus, "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  In this regard, the 
undersigned notes that this case was remanded specifically to 
assist the veteran in documenting the current severity of the 
disorder in question, and as a result, various VA examination 
and treatment reports have been added to the record.  
Accordingly, no further assistance to the veteran with 
respect to the development of the evidence is required.  

By rating action in January 1991, the RO found the veteran to 
be entitled to service connection for residuals of a healed 
fracture of the distal phalanx of the right ring finger.  At 
that time, a 0 percent rating was assigned based on evidence 
showing that the condition was asymptomatic and not 
significantly disabling.  The claim for increase, the denial 
of which forms the basis of the instant appeal, was initiated 
by the veteran in November 1992.  Rating action then 
undertaken by the RO in March 1993 denied the claim for 
increase for the residuals of a fracture of the right ring 
finger, noting that no more than a 0 percent rating was 
assignable under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5227.

It is noted that rating of a disability by analogy to a 
closely related disease is permitted by 38 C.F.R. § 4.20 
(1998).  The diagnostic code (DC) utilized by the RO for the 
rating of the disorder in question provides that ankylosis of 
the ring finger, be it favorable or unfavorable, is 0 percent 
disabling for both the major and minor extremity.  38 C.F.R. 
§ 4.71a, DC 5227 (1998).  The note following the above-cited 
DC indicates that extremely unfavorable ankylosis will be 
rated as for amputation under DCs 5152 through 5156.

The record reflects that, in July 1987, the veteran sustained 
a crush injury of the right ring finger resulting in a 
fracture of the distal phalanx and a laceration requiring 
sutures.  Following an initial period of hospital care, she 
was seen in follow-up.  Following her discharge from service, 
it is shown, beginning in July 1991, that she sought 
outpatient medical assistance for a variety of complaints 
involving the right upper extremity, including pain of the 
right ring finger.  Such complaints were largely attributed 
by attending medical professionals to unrelated disorders, 
variously diagnosed as a cubital tunnel syndrome of the right 
arm and hand, and ulnar neuritis of the right hand.  VA 
examination in December 1992 showed, in pertinent part, that 
the veteran was right-hand dominant and that there was 
present radial deviation of the distal phalanx of the right 
ring finger.  On peripheral nerve evaluation, she complained 
of a subjective decrease in vibratory sense and light touch 
over the right ring finger, but the diagnosis offered, that 
of ulnar nerve discomfort, was not shown to be due or 
otherwise related to the inservice fracture of the right ring 
finger.  

An X-ray of the right ring finger by VA in April 1996 
revealed an old fracture of the terminal tuft of the ring 
finger, with corticated margins and fragments which were 
slightly displaced.  On a VA examination in October 1997, the 
veteran complained that she was unable to hit typing keys 
with her ring finger.  Objectively, there was less than a 
five degree radial deviation of the distal phalanx of the 
right ring finger, which is the examiner's opinion was hardly 
noticeable.  The degree of radial deviation was judged by the 
examiner to be minimal, with corresponding minimal functional 
disablement resulting.  There was noted to be a full range of 
motion, good apposition of the thumb to the ring finger, good 
strength, and good dexterity.  The diagnosis was of a less 
than five percent deviation of a healed fracture of the 
distal phalanx of the ring finger of the right hand.

It must be remembered that, under DC 5227, only a 0 percent 
rating is assignable regardless of whether the ankylosis 
shown to be present is favorable or unfavorable.  The record 
otherwise fails to identify any showing of extremely 
unfavorable ankylosis, such as might warrant a compensable 
evaluation under rating criteria for amputation.  No other 
alternate schedular criteria provide a basis for the 
assignment of a compensable evaluation, given that the 
medical data denotes only a minimal radial deviation of the 
distal phalanx of the right ring finger.

It is noted that the veteran, at the time of an RO hearing in 
January 1996, withdrew from appellate consideration the issue 
of her entitlement to an increased rating for a cubital 
tunnel syndrome of the right arm and hand, and yet much of 
the testimony set forth then and her subsequent written 
statement of July 1998 concerns symptomatology involving 
wrist and hand dysfunction and an inability to grasp a 
pencil, which clearly do not involve the inservice fracture 
of the right ring finger.  To that end, no medical 
professional has identified any such limitation in terms of 
the disability herein under consideration.  The veteran 
herself has stated that she is unable to type using her right 
ring finger; she avers that she must make use of other 
fingers to tap those keyboard keys normally struck by the 
ring finger and she alleges that her ability to type is at 
times totally precluded by the ring finger.  That testimony 
notwithstanding, no such restrictions are shown by medical 
data or attested to by any medical professional.  

What is demonstrated by the medical evidence on file is that 
the mild radial deviation of the ring finger is hardly 
noticeable and that it is productive of not more than minimal 
functional disability.  The undersigned points out that the 
percentage ratings assigned under the VA's Schedule for 
Rating Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  See 38 C.F.R. § 4.1 (1998).  
There likewise is absent any objective evidence of pain or 
painful motion, weakness, incoordination, or arthritic 
involvement, and there is no showing of any visible behavior 
on the part of the veteran during examination that is 
indicative of pain and a resulting functional loss.  Thus, a 
basis for an increased rating under 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not demonstrated.  Also lacking is any probative 
evidence that the disability in question is productive of a 
marked interference with employment or that it necessitates 
frequent periods of hospital care, such that it may 
reasonably be concluded that assignment of a higher rating is 
warranted on an extraschedular basis.  38 C.F.R. § 3.321(b); 
see also, Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

While the Board has considered the veteran's statements to 
the effect that the residuals of her right ring finger 
fracture are compensably disabling, a preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 0 percent.  Inasmuch as the evidence presented is 
not in relative equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application with respect to the claim 
herein under consideration.


ORDER

An increased (compensable) rating for residuals of a healed 
fracture of the distal phalanx of the right ring finger is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

